Citation Nr: 0512773	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for degenerative 
disease of the lumbar spine.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1964 to July 1979 
and from November 1990 to May 1991.  The veteran also served 
in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for bilateral 
hearing loss, residuals of a head injury, and degenerative 
disc disease of the lumbar spine.

Service connection for bilateral hearing loss was granted by 
rating decision of November 2001, and inn December 2001, the 
veteran expressed his desire to withdraw the issue of 
entitlement to service connection for bilateral hearing loss.  
As such, the issues on appeal are listed on the title page.

The issue of entitlement to service connection for residuals 
of a head injury is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The veteran's degenerative disease of the lumbar spine is 
related to active service.




CONCLUSION OF LAW

The veteran's degenerative disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.103, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Lumbar spine

The veteran maintains that he incurred his current back 
disability during in-service helicopter crashes.  Service 
connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the record has been accomplished.  After 
resolving all doubt in the veteran's favor, the Board finds 
that the evidence supports his claim.  The veteran's VA and 
non-VA medical records reflect diagnoses of degenerative 
joint and disc disease and show treatment for low back pain.  
See VA examination reports dated from 2000 to 2001 and 
medical reports from Dr. Valdes dated from 2002 to 2004.  The 
veteran's service records show that he served as a pilot 
during active service, and that in August 1979 he was 
involved in a helicopter accident, after which he complained 
of body myalgia and hip pain.  At that time, the assessment 
was no significant injury.  Medical reports associated with 
the veteran's period of reservist duty show in 1992 he was 
not allowed to fly due to low back pain.  Additionally, in a 
November 2000 statement, a fellow serviceman wrote that the 
veteran was involved in the 1979 helicopter incident and had 
complained of back pain since that time.  The veteran also 
reiterated such at his February 2002 hearing.  On VA 
examinations in May 2000 and October 2001, the examiners 
reviewed the veteran's claims file and examined him.  
Thereafter, they related his disability to the in-service 
helicopter crashes.  Although the examiner in October 2001 
also indicated that the veteran's muscle spasms were not 
related to his past trauma, there is no other evidence of 
record indicating that the veteran sustained a post-service 
intercurrent back injury.  As such, all doubt with regard to 
this matter is resolved in the veteran's favor.  

In light of the foregoing, the competent medical evidence 
supports the claim of entitlement to service connection for 
degenerative disease of the lumbar spine, and the claim is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.103, 3.303.

A Veterans Claims Assistance Act of 2000 analysis is not need 
because the full benefit in this regard has been granted, and 
the veteran has not been prejudiced.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).


ORDER

Service connection for degenerative disease of the lumbar 
spine is granted.


REMAND

The veteran seeks service connection for residuals of a head 
injury.  At his February 2002 hearing, he testified that he 
underwent post service VA Agent Orange and Persian Gulf War 
examinations and noted that he complained of headaches and a 
disability of the cervical spine at that time.  In October 
2003, the veteran also reported that he received treatment at 
the VA Medical Center in Tampa, Florida, for his back about 
two or three year ago.  Those reports are not of record.  As 
such, additional development in this regard is needed.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

The claim is remanded for the following development:

1.  Ask the veteran to submit any 
evidence or information in his 
possession that may substantiate his 
claim, and to identify all VA and 
non-VA health care providers that 
have treated him for residuals of a 
head injury.  Except for duplicative 
evidence, the records from each 
health care provider the veteran 
identifies should be obtained and 
associated with his claims folder.

2.  If a diagnosis of a chronic 
disability resulting from a head 
injury, to include headaches 
(migraines) or a disability of the 
cervical spine is contained within 
any reports received, schedule the 
veteran for the appropriate 
examination in order to determine 
the current nature and etiology of 
the disability.  The examiner should 
review the entire clinical record.  
The examiner should render a 
diagnosis and opine as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
that the current disability is 
related to any event, injury, or 
disease noted in service.

3.  Thereafter, readjudicate the 
claim of entitlement to service 
connection for residuals of a head 
injury.  If the benefit sought on 
appeal remains denied, issue to the 
veteran and his representative a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claim, to include a summary 
of the evidence and applicable law 
and regulations considered.  The 
appropriate time should be allowed 
for response.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If a VA examination is required, the veteran is advised that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2004).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


